OFFICE    OF THE ATTORNEY     GENERAL   OF l’EXA8
                                 AUSTIN
CRQVCR SLLLIRI
rtyr*rr Gc;L”K‘
 HonorablsTon F. C01eJnan,
                         Jr.
 County Attorney
 Angelblaoolmty
 Lorkln.Texas
 Dear Sir:        .      Attantfonr F&r.E. 2-J.
                                              Cenn

                                                                on
                                                                aem

         .'
                                                        .-.-
                                                ;
                                           ,l




and 89use B&U. No. 20, Aots OS 1927, FortiethL@sbtWs,
pas*-32J+,Obapter220 any law or parts of laws to the
oontrarynotwitbetandin&"
       -A31 laws arA parts of lawa in oonfliothtm&wlthead
rsqulringthe Asm@ssora-Oolleotors     OS the mrioua oountiem
of the~pltbate to oollaotStats oooumtion taxes letied by
Artiule7047, RerlasdCivil Statuteaqf Texas of 1925, aud
lieu80  Bill No. 514, Aste of 1931, FortyWeoond h&Sl6tWe,
page 447, Ch6pter   367,  and Eouao gill No. 20, hota of 1927,
Forthth Legislature,we 324, CLurptes       220, are hereby ;
exprommlyrepealed.. . .*




                              ..